DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 1-20, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 30 June 2021 and 28 September 2022 has/have been considered by the examiner.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	"Response Times: The 3 Important Limits" by Jakob Nielsen discloses the desire time limits for a system response in order to maintain a user's attention. This applies to the desired outcome of the instant invention that comprises a specific algorithm for maintaining such time limits within an e-commerce discount code checking process.
Zhang (Pub. #: CN 110111107 A) teaches a payment system that compares payment methods allowing a user to select the payment method with the most advantageous discount. Zhang does not disclose a machine learning model to score each discount code, dividing the codes into subsets by selecting a number of codes that would likely be tested under a threshold period of time based upon the average time to process a discount code, and testing the first subset of codes and displaying a menu with the results of the testing process to the user.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (Pub. #: US 2017/0186027 A1) in view of McAuliffe et al. (Pub. #: US 2003/0004798 A1) in view of Johnson et al. (Pub. #: US 2014/0122203 A1).
Claims 21 and 31:
These claims are analogous with different representative embodiments; claims 21 and 40 represent method embodiments, and claim 31 is a system embodiment. Hudson teaches a computer system with computer-readable media in at least 0096 for performing the steps:
A computer-implemented method for testing and applying codes to electronic shopping carts using a browser extension of a browser, the computer- implemented method comprising: 
(Hudson teaches a browser plug-in in at least 0015, 0037, and 0067 implemented on a computer in at least 0096 for testing discount codes 0034)

in response to detecting a change to the shopping cart, testing codes with respect to a present content of the shopping cart to determine valid codes by:
(Hudson teaches testing codes for a shopping cart in at least 0051-0055)

obtaining the codes, the codes being associated with the e-commerce website; and testing the codes 
(Hudson: 0036)
selecting at least one of the valid codes as at least one selected code based on a result of the testing the codes; determining a status of the session; and performing an action based on the status and the at least one selected code.
(Hudson: 0036, 0037, 0041)
As for, "monitoring a shopping cart associated with an e-commerce website and with a user, the shopping cart being associated with a session of the user;":
Hudson does not appear to make explicit monitoring of a shopping cart for changes and performing an action in response to detecting a change. However, McAuliffe teaches monitoring the items placed into an electronic shopping cart and providing enticements to purchase the items in at least Figure 4, 0019, 0029, 0034 (" ... The enticement engine can monitor the electronic shopping cart ... "), and 0036.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hudson with the method of monitoring an electronic shopping cart as taught by McAuliffe. Motivation to do so comes from the knowledge in the art that initiating computations in advance of their need (i.e. during the checkout process) will result in a more timely response.
As for, "cloning the shopping cart to form a cloned shopping cart in a shadow session, the shadow session being a distinct and separate session from the session of the user and being between the browser extension and the e-commerce website, the shadow session being processed in a background of the browser, cloning the shopping cart including adding, deleting, or modifying items of the cloned shopping cart in the shadow session to correspond to the present content of the shopping cart;" and "on the cloned shopping cart in the shadow session":
Hudson teaches retrieving discount codes prior to reaching a check-out stage in at least 0086 and teaches the processing could be performed on a server or within a browser extension in at least 0037 and 0093. Hudson does not appear to make explicit that the discount codes are tested in a separate session that copies the shopping cart. However, Johnson teaches testing coupon/discount codes by initiating a purchase transaction "for each potentially-applicable coupon" in at least 0023, that the multi-merchant shopping cart system acts "on behalf of the user" in at least 0029 and 0030, that the multi-merchant shopping cart system contains a copy of the product information for products in the shopping cart including options in at least 0019, 0020, 0039-0040.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping cart discount code checking system of Hudson with the utilization of a separate session in order to check the validity of coupon codes as taught by Johnson. Motivation to combine Hudson with Johnson comes from the knowledge that separate sessions between the user and a merchant provide the advantage of being applicable for a multi-merchant shopping cart (Johnson: 0004).
Claims 22 and 32:
wherein testing the codes on the cloned shopping cart in the shadow session to determine the valid codes includes: obtaining data for the shopping cart; determining the present content of the shopping cart based on the data; 
(Hudson: 0051, 0080. Examiner notes that the "cloned shopping cart" is modified in this claim, but is discussed in the parent claim)
determining whether the present content has been tested before; and in response to determining the present content has been tested before, retrieving the valid codes from a memory.
(Hudson: 0051, 0080)
Claims 23 and 33:
wherein selecting the at least one of the valid codes as the at least one selected code based on the result of the testing the codes includes: performing a selection algorithm to select the at least one selected code.
(Hudson: 0051-0055)
Claims 24 and 34:
wherein testing the codes on the cloned shopping cart in the shadow session to determine the valid codes includes: determining whether at least one code of the codes has not been tested; in response to determining that the at least one code of the codes has not been tested, selecting a code of the at least one code that has not been tested; and applying the code to the cloned shopping cart in the shadow session to determine whether the code is a valid code.
(Hudson: 0051, 0080. Examiner notes that the "cloned shopping cart" is modified in this claim, but is discussed in the parent claim)
Claims 25 and 35:
wherein applying the code to the cloned shopping cart in the shadow session to determine whether the code is the valid code includes: transmitting a request to apply the code to the cloned shopping cart in the shadow session to the e-commerce website; receiving a response from the e-commerce website; and processing the response from the e-commerce website to determine whether the code is the valid code.
(Hudson: 0051-0055, and 0079-0081. Examiner notes that the "cloned shopping cart" is modified in this claim, but is discussed in the parent claim)
Claims 26 and 36:
wherein processing the response from the e-commerce website to determine whether the code is the valid code includes: parsing marked-up data and/or formatted data of the response; extracting transaction data from the marked-up data and/or the formatted data; and determining transaction results based on the transaction data, the transaction results including information indicating whether the code is the valid code.
(Hudson: 0051-0055, and 0079-0081 and 0091)
Claim 27:
wherein when the information indicates the code is the valid code, the transaction results further include one or more of additional information regarding discounts, shipping information, or other transaction details.
(Hudson: Figure 3)
Claims 28 and 37:
wherein selecting the at least one of the valid codes as the at least one selected code based on the result of the testing the codes includes: displaying a summary of the valid codes to the user and receiving a user input selecting the at least one selected code.
(Hudson: 0051-0055, 0071-0073, specifically 0073: "…For example, the special interface element may specify how many codes are available for the electronic commerce platform, when the codes were last successfully and/or unsuccessfully applied, whether a cash bonus is available for purchases (and, if so, the amount available), etc.")
Claims 29 and 38:
wherein determining the status of the session includes determining whether the user has started a checkout process of the e-commerce website;  and performing the action based on the status and the at least one selected code includes: in response to determining that the user has not started the checkout process of the e-commerce website, displaying a summary of the valid codes to the user, 
(Hudson: 0039, 0071-0073 and Figure 8)
or in response to determining that the user has started the checkout process of the e-commerce website, displaying a menu to the user to apply the at least one selected code.
(Hudson: 0066-0067, 0071-0073, 0085-0087f and Figure 8)
Claims 30 and 39:
wherein displaying the menu to the user to apply the at least one selected code includes: displaying a reload button in the menu; and in response to receiving a user input associated with the reload button, causing the checkout process of the e-commerce website to reload and apply the at least one selected code.
(Hudson: Figure 8A and the "Save Money" button in at least 0077)
Claim 40:
A method for testing and applying codes to electronic shopping carts using a browser extension of a browser, the method comprising: 
(Hudson teaches a browser plug-in in at least 0015, 0037, and 0067 implemented on a computer in at least 0096 for testing discount codes 0034)

in response to detecting a change to the shopping cart, testing codes with respect to a present content of the shopping cart to determine valid codes, the codes being associated with the e-commerce website, wherein the testing the codes with respect to the present content of the shopping cart includes:
(Hudson teaches testing codes for a shopping cart in at least 0051-0055)

and testing the codes
(Hudson: 0036)
selecting at least one of the valid codes as at least one selected code based on a result of the testing the codes;  determining a status of the session; and performing an action based on the status and the at least one selected code.
(Hudson: 0036, 0037, 0041)
As for, "monitoring a shopping cart associated with an e-commerce website and with a user, the shopping cart being associated with a session of the user;":
Hudson does not appear to make explicit monitoring of a shopping cart for changes and performing an action in response to detecting a change. However, McAuliffe teaches monitoring the items placed into an electronic shopping cart and providing enticements to purchase the items in at least Figure 4, 0019, 0029, 0034 (" ... The enticement engine can monitor the electronic shopping cart ... "), and 0036.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hudson with the method of monitoring an electronic shopping cart as taught by McAuliffe. Motivation to do so comes from the knowledge in the art that initiating computations in advance of their need (i.e. during the checkout process) will result in a more timely response.
As for, "cloning the shopping cart to form a cloned shopping cart in a shadow session, the shadow session being a distinct and separate session from the session of the user and being between the browser extension and the e-commerce website, the shadow session being processed in a background of the browser, cloning the shopping cart including adding, deleting, or modifying items of the cloned shopping cart in the shadow session to correspond to the present content of the shopping cart;" and "on the cloned shopping cart in the shadow session":
Hudson teaches retrieving discount codes prior to reaching a check-out stage in at least 0086 and teaches the processing could be performed on a server or within a browser extension in at least 0037 and 0093. Hudson does not appear to make explicit that the discount codes are tested in a separate session that copies the shopping cart. However, Johnson teaches testing coupon/discount codes by initiating a purchase transaction "for each potentially-applicable coupon" in at least 0023, that the multi-merchant shopping cart system acts "on behalf of the user" in at least 0029 and 0030, that the multi-merchant shopping cart system contains a copy of the product information for products in the shopping cart including options in at least 0019, 0020, 0039-0040.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping cart discount code checking system of Hudson with the utilization of a separate session in order to check the validity of coupon codes as taught by Johnson. Motivation to combine Hudson with Johnson comes from the knowledge that separate sessions between the user and a merchant provide the advantage of being applicable for a multi-merchant shopping cart (Johnson: 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688         

/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688